Citation Nr: 1550328	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active military duty from September 1944 to November 1946.  He died in December 1988.  At the time of his death, the Veteran had no service-connected disabilities.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO found that the evidence submitted was not new and material, did not reopen the claim, and continued the denial of the appellant's claim.  In November 2008, the claim was remanded to satisfy a travel Board hearing request.  In March 2009, the appellant testified at a Board hearing before the undersigned.  A transcript is associated with the file. 

The Board denied the application to reopen the claim in April 2009.  The appellant appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a joint motion for remand in May 2010 that vacated the April 2009 Board decision and remanded the appeal back to the Board.  In August 2011, the Board denied the claim again.  (The Board also denied a motion for clear and unmistakable error in a separate decision the same month; the February 2012 joint motion did not contest that motion.)  The Court again granted a joint motion for remand in February 2012.  The Board remanded the appeal in July 2012 for additional development.

In October 2014, the Board granted the appellant's petition to reopen the claim for new and material evidence and denied the underlying service connection claim.  She again appealed the October 2014 Board denial of service connection to the Court.  The Court granted a joint motion for remand in June 2015 and the case has returned to the Board.   

In addition to the paper claims folder, there are pertinent electronic records within the Virtual VA and Veterans Benefit Management System (VBMS).  These electronic records have been considered as part of the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014 and Supp. 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed to comply with the June 2015 joint motion instructions.  The previous denials of the claim have largely been based on a negative July 2004 report by the Defense Threat Reduction Agency (DTRA).  The DTRA letter reported that the Veteran did not serve in Japan during the occupation of Hiroshima and Nagasaki from August 6, 1945 to July 1, 1946.  However, it also generally stated "[m]orning reports do not indicate that [the Veteran] participated in the occupation of Japan."  The joint motion noted that such a statement is contradicted by the Veteran's receipt of Army of Occupation Medal Japan and suggests the DTRA response does not reflect a fully informed review of the Veteran's service.  Consequently, the claim is remanded for development as instructed below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate records custodian to verify when the Veteran was stationed in Japan based upon his unit assignment listed as U.S. Army, Company "I", 383rd Infantry, 96th Division.  He was on active duty from September 21, 1944 to November 26, 1946 and received an Army of Occupation Medal Japan.

Make as many requests as necessary to verify the dates of the Veteran's service in Japan until it is apparent that further requests would be futile.  If the Veteran's Japan service dates cannot be verified, create a formal finding of unavailability documenting the search actions taken and responses received from record custodians.  Provide notice to the appellant and her representative.  

Then, submit another request to DTRA or appropriate agency to verify whether the Veteran was present in Japan from August 6, 1945 to July 1, 1946.  Ensure that the custodian acknowledges that the Veteran received an Army of Occupation Medal Japan.  

Document all correspondence in the search actions above and incorporate it into the record. 

2.  After conducting the above development and additional action deemed necessary, adjudicate the claim. If the claim on appeal remains denied, issue a supplemental statement of the case to the appellant and her representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




